Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 1 of 44 PageID #:2697




                  EXHIBIT B
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 2 of 44 PageID #:2698




                                                                                                                           FILED
FILED DATE: 8/13/2018 4:12 PM 2016D003534




                                                                                                                     8/13/2018 4:12 PM
                                                                                                                  DOROTHY BROWN
                                                                                                                   CIRCUIT CLERK
                                                                                                                  COOK COUNTY, IL
                                                                                                                  2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 3 of 44 PageID #:2699
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 4 of 44 PageID #:2700
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 5 of 44 PageID #:2701
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 6 of 44 PageID #:2702
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 7 of 44 PageID #:2703
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 8 of 44 PageID #:2704
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 9 of 44 PageID #:2705
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 10 of 44 PageID #:2706
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 11 of 44 PageID #:2707
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 12 of 44 PageID #:2708
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 13 of 44 PageID #:2709
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 14 of 44 PageID #:2710
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 15 of 44 PageID #:2711
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 16 of 44 PageID #:2712
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 17 of 44 PageID #:2713
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 18 of 44 PageID #:2714
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 19 of 44 PageID #:2715
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 20 of 44 PageID #:2716
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 21 of 44 PageID #:2717
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 22 of 44 PageID #:2718
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 23 of 44 PageID #:2719
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 24 of 44 PageID #:2720
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 25 of 44 PageID #:2721
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 26 of 44 PageID #:2722
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 27 of 44 PageID #:2723
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 28 of 44 PageID #:2724
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 29 of 44 PageID #:2725
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 30 of 44 PageID #:2726
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 31 of 44 PageID #:2727
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 32 of 44 PageID #:2728
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 33 of 44 PageID #:2729
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 34 of 44 PageID #:2730
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 35 of 44 PageID #:2731
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 36 of 44 PageID #:2732
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 37 of 44 PageID #:2733
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 38 of 44 PageID #:2734
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 39 of 44 PageID #:2735
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 40 of 44 PageID #:2736
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 41 of 44 PageID #:2737
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 42 of 44 PageID #:2738
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 43 of 44 PageID #:2739
FILED DATE: 8/13/2018 4:12 PM 2016D003534
                                            Case: 1:17-cv-05409 Document #: 184-2 Filed: 07/07/20 Page 44 of 44 PageID #:2740
FILED DATE: 8/13/2018 4:12 PM 2016D003534
